Exhibit 10.2
STOCK REPURCHASE AGREEMENT
 
    STOCK REPURCHASE AGREEMENT (this “Agreement”) made and entered into as of
December 23, 2009 by and between the Charleston Basics, Inc., a Delaware
corporation (the “Company”) and Collins Timber Company LLC, an Oregon limited
liability company (the “Selling Shareholder”). The Company and the Selling
Shareholder are referred to herein individually as a “Party” and, collectively,
as the “Parties.”
 
    WHEREAS, pursuant to that certain Agreement and Plan of Merger dated as of
date hereof (the “Merger Agreement”), by and among the Company, Paneltech
Products, Inc. a Delaware corporation and wholly owned subsidiary of the Company
(“Paneltech Products”), and Paneltech International, L.L.C., a Washington
limited liability company (“Paneltech International”), Paneltech International
merged with and into Paneltech Products (the “Merger”) and each membership unit
of Paneltech International was exchanged for 4,597.53254 shares of common stock,
$0.0001 par value, of the Company (the “Common Stock”).
 
    WHEREAS, contemporaneously with Company’s entry into the Merger Agreement or
shortly thereafter, the Company has entered, or will enter, into securities
purchase agreements (the “Securities Purchase Agreements”), with certain
investors party thereto (the “Investors”) pursuant to which the Company has sold
or will sell, and the Investors have acquired or will acquire, shares of
preferred stock (the “Preferred Stock”) and common stock purchase warrants (the
“Warrants”) of the Company convertible into or exercisable for Common Stock, in
a financing of up to $3 million that may occur in two stages, the first such
closing referred to as the Initial Closing (as defined in the Securities
Purchase Agreements) and the second such closing referred to as the Secondary
Closing (as defined in the Securities Purchase Agreements) (the “Offering”);
 
    WHEREAS, the Selling Shareholder desires to sell to the Company, and the
Company desires to use proceeds from the Offering to repurchase, all upon the
terms and subject to the conditions set forth in this Agreement, Thirteen
Million Seven Hundred Seventy Two Thousand Five Hundred Fifty (13,772,550)
shares of Common Stock (the “Shares”), which the Selling Shareholder received
pursuant to the Merger Agreement in exchange for certain of the Selling
Shareholder’s membership interests in Paneltech International; and
 
    WHEREAS, upon the repurchase of the Shares by the Company, the Selling
Shareholder will continue to hold Eight Million One Hundred Seventy Nine
Thousand Six Hundred Fifty-Seven (8,179,657) shares of Common Stock (the
“Retained Shares”), representing approximately 10.00% of the issued and
outstanding shares of the Company’s Common Stock (including the Preferred Stock
on an as-converted basis) upon the successful completion of a full $3 million
Offering.
 
    NOW, THEREFORE, in consideration of the premises and of the mutual covenants
and agreements of the Parties herein contained, the Parties hereby agree as
follows:
 
1

--------------------------------------------------------------------------------


1. Sale of Shares.
 
1.1 Repurchase and Sale of Shares.  On and subject to the terms and conditions
of this Agreement, the Company agrees to repurchase from the Selling
Shareholder; and the Selling Shareholder agrees to sell to the Company, all of
the Selling Shareholder’s right, title and interest in and to the Shares, free
and clear of all liens, claims and encumbrances for the consideration specified
below in Section 1.2.
 
1.2 Purchase Price.  The aggregate purchase price for the Shares is Seven
Hundred Fifty Thousand dollars ($750,000), as may be adjusted as provided in the
Note, (the “Purchase Price”) payable as follows:
 
(i) Three Hundred Seventy Five Thousand dollars ($375,000) of the Purchase Price
payable by wire transfer of immediately available funds to the account
designated by the Selling Shareholder on Exhibit A hereto at the Closing (as
defined below); and
 
(ii) Three Hundred Seventy Five Thousand dollars ($375,000) of the Purchase
Price payable in the form of a promissory note, bearing interest at the prime
rate from time to time in effect as published in the Wall Street Journal (the
“Note”) attached hereto as Exhibit B (which portion of the Purchase Price shall
be subject to increase to $625,000 as provided in the Note).
 
Except for the portion of the Purchase Price to be paid in the form of the Note,
the Selling Shareholder acknowledges and agrees that it, and none of its
directors, officers, employees, representatives, managers or members, is either
owed or entitled to any additional compensation or consideration from the
Company, Paneltech International or Paneltech Products or any of their
respective directors, officers, employees, agents, managers, members,
representatives or shareholders with respect to the repurchase and sale of the
Shares. The Selling Shareholder further acknowledges and agrees that from and
after the Closing Date (as defined below), it and its directors, officers,
employees, representatives, managers or members shall only be entitled to the
payment of principal and interest on the Note in accordance with the terms
thereof and the Selling Shareholder and its directors, officers, employees,
representatives, managers or members shall not have any right, title or interest
in the Shares or in any dividends in respect thereof.
 
1.3 Payment of the Note.  As provided in the Note, the Outside Maturity Date of
the Note is August 1, 2010.  The Note is payable on or before such date as
provided therein.
 
1.4 The Closing.  The closing of the purchase and sale of the Shares
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Olshan Grundman Frome Rosenzweig & Wolosky LLP; Park Avenue Tower, 65 East
55th Street, New York, New York 10022, or at such other place or in such other
manner (including by electronic means) as the Company and the Selling
Shareholder shall mutually agree.  The Closing shall occur contemporaneously
with or immediately following the Initial Closing (the date on which the Closing
occurs, the “Closing Date”).  The Closing shall be deemed to have occurred as of
11:59 p.m. on the Closing Date.
 
1.5 Closing Deliverables. At the Closing (a) the Selling Shareholder shall
deliver to the Company (i) a certificate representing the Shares (if issued) and
(ii) an irrevocable stock power executed by the Selling Shareholder transferring
the Shares to the Company against receipt by the Selling Shareholder of the Note
and the cash portion of the Purchase Price pursuant to Section 1.2; and (b) the
Company shall deliver to the Selling Shareholder (i) by wire transfer, the cash
portion of the Purchase Price pursuant to Section 1.2 and (ii) the executed
Note.
 
2

--------------------------------------------------------------------------------


2. Representations, Warranties and Covenants of the Selling Shareholder.  The
Selling Shareholder represents, warrants and covenants to the Company as
follows:
 
2.1 Ownership of Shares.  The Selling Shareholder is the sole legal and
beneficial owner of the Shares, and upon transfer of the Shares to the Company
hereunder the Company will acquire good, valid and marketable title to the
Shares free and clear of any and all, liens, claims, pledges, options, proxies,
voting agreements, charges or encumbrances of any kind.  The Selling Shareholder
has the sole and absolute right and power to sell, assign and transfer the
Shares as provided in this Agreement.  The Selling Shareholder does not own any
capital stock (or other securities convertible or exercisable into or
exchangeable for capital stock) of the Company other than the Shares and the
Retained Shares and the Selling Shareholder is not a party to any option,
warrant, purchase right, or other contract or commitment (other than this
Agreement) that could require the Selling Shareholder to sell, transfer, or
otherwise dispose of any capital stock of the Company.
 
2.2 Authority and Enforceability.  The Selling Shareholder has all requisite
power, legal capacity and authority to enter into this Agreement and to assume
and perform its obligations hereunder.  This Agreement has been duly executed
and delivered by the Selling Shareholder and constitutes the legal, valid and
binding obligation of the Selling Shareholder, enforceable against the Selling
Shareholder in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency, reorganization and moratorium laws and other laws of general
application affecting the enforcement of creditors' rights and (ii) the fact
that equitable remedies or relief (including, without limitation, the remedy of
specific performance) are subject to the discretion of the court from which such
relief may be sought.
 
2.3 Claims.  There are no actions, suits, proceedings or claims pending or, to
the knowledge of the Selling Shareholder, threatened with respect to or in any
manner affecting the sale of the Shares by the Selling Shareholder to the
Company.
 
2.4 Approvals.  To the knowledge of the Selling Shareholder, no action,
approval, consent, authorization, notice or filing on the part of the Selling
Shareholder, including, but not limited to, any action, approval, consent or
authorization by or notice to or filing with any governmental or
quasi-governmental agency, commission, board, bureau or instrumentality, is
necessary or required as to the Selling Shareholder in order to permit the sale
and transfer of the Shares in accordance with this Agreement.
 
2.5 No Breach of Law or Contract.  Neither the execution and the delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
will (i) violate any domestic or foreign, federal, state or local statute, law,
ordinance, rule, administrative interpretation, regulation, order, writ,
injunction, decree or other restriction of any governmental authority to which
the Selling Shareholder is subject, (ii) violate, conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Selling Shareholder is a party or by which the Selling
Shareholder is bound or to which the Selling Shareholder’s assets are subject or
(iii) result in the imposition or creation of any lien, claim or encumbrance
upon or with respect to any of the Shares.
 
3

--------------------------------------------------------------------------------


2.6 Brokers.  The Selling Shareholder does not have any liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to
the transactions contemplated by this Agreement.
 
2.7 Valuation.  The Selling Shareholder acknowledges (a) that on an as converted
basis, the amount per share paid under the terms of the Offering is greater than
the price per share price reflected in this Agreement (b) that an appointee of
the Selling Shareholder was a director of Paneltech International prior to the
Merger and was subsequently appointed a director of the Company and (c) that the
Selling Shareholder performed its own valuation of the Shares, without reliance
on the Company, and assumes all risk of any error or judgment with respect to
the computation relating to that valuation.  The Selling Shareholder understands
and acknowledges that the Selling Shareholder and the Company may have differing
views of the current and likely future value of the Shares.  The Selling
Shareholder further acknowledges that neither the Company nor any members of the
Company’s management, is making or has made any statement, representation or
warranty to the Selling Shareholder concerning the fairness or adequacy of the
consideration given or received under this Agreement or the current or likely
future value of the Shares.
 
2.8 Sophistication.  The Selling Shareholder (a) is a sophisticated seller with
respect to the Shares, (b) has adequate information concerning the Shares, (c)
has adequate information concerning the business and financial condition of the
Company and any affiliates of the Company, (d) has conducted, to the extent it
deemed necessary, an independent investigation of such matters as, in its
judgment, is necessary for it to make an informed decision with respect to the
sale by it of the Shares pursuant to this Agreement, and (e) has not relied upon
the Company or Paneltech International or any members of the Company’s or
Paneltech International’s management, for any investigation into, assessment of,
or evaluation with respect to the current or future value of the Shares, and has
not relied upon any statement made by the Company or Paneltech International or
any members of the Company’s or Paneltech International’s management in
determining whether to enter into this Agreement upon the terms and conditions
set forth herein.
 
2.9 Reliance.  The foregoing representations and warranties are made by the
Selling Shareholder with the knowledge and expectation that the Company is
reasonably relying upon them.
 
3. Representations and Warranties of the Company.  The Company represents and
warrants to the Selling Shareholder as follows:
 
3.1 Authority and Enforceability.  The Company has all requisite power, legal
capacity and authority to enter into this Agreement and to assume and perform
its obligations hereunder.  This Agreement has been duly executed and delivered
by the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, subject
to (i) applicable bankruptcy, insolvency, reorganization and moratorium laws and
other laws of general application affecting the enforcement of creditors' rights
and (ii) the fact that equitable remedies or relief (including, without
limitation, the remedy of specific performance) are subject to the discretion of
the court from which such relief may be sought.
 
4

--------------------------------------------------------------------------------


3.2 Claims.  There are no actions, suits, proceedings or claims pending or, to
the knowledge of the Company, threatened with respect to or in any manner
affecting the sale of the Shares by the Selling Shareholder to the Company.
 
3.3 Approvals.  No action, approval, consent, authorization, notice or filing,
including, but not limited to, any action, approval, consent or authorization by
or notice to or filing with any governmental or quasi-governmental agency,
commission, board, bureau or instrumentality, is necessary or required as to the
Company in order to permit the sale and transfer of the Shares in accordance
with this Agreement.
 
4. Specific Disclaimers.  The Selling Shareholder specifically disclaims any
claim for any interest in the profits, losses, cash or other assets of the
Company, Paneltech International or Paneltech Products or from the future value
of the Company attributable to the Shares.  The Selling Shareholder acknowledges
that following the Closing Date, the Company may re-issue the Shares as treasury
shares or sell new shares of the Company’s Common Stock for a higher price per
share (or issue or grant securities convertible or exercisable into or
exchangeable for Common Stock for a higher price per share on an as converted
basis) than the Selling Shareholder is or will be receiving pursuant to this
Agreement, and the Selling Shareholder shall have no interest whatsoever therein
nor any claim relating thereto.
 
5. Conditions to Obligation to Close.
 
5.1 Conditions to Obligation of the Company.  The obligation of the Company to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:
 
(i) the representations and warranties of the Selling Shareholder set forth in
Section 2 hereof shall be true and correct in all material respects, at and as
of the date of this Agreement and the Closing Date;
 
(ii) there shall not have been entered a preliminary or permanent injunction,
temporary restraining order or other judicial or administrative order or decree
in any jurisdiction, the effect of which would (i) prevent consummation of the
transactions contemplated by this Agreement, or (ii) cause the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such injunction or order shall be in effect), nor shall any law or order which
would have any of the foregoing effects have been enacted or promulgated by any
governmental authority to which the Company or the Selling Shareholder is
subject; and
 
(iii) the Selling Shareholder shall have delivered a certificate representing
the Shares and an irrevocable stock power pursuant to Section 1.6.
 
The Company may, in its sole and absolute discretion, waive any condition to the
Company’s obligation specified in this Section 5.1 by execution of a writing so
stating at or prior to the Closing.
 
5

--------------------------------------------------------------------------------


5.2 Conditions to Obligations of the Selling Shareholder.  The obligations of
the Selling Shareholder to consummate the transactions to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions:
 
(i) the representations and warranties of the Company set forth in Section 3
above shall be true and correct in all material respects, at and as of the date
of this Agreement and the Closing Date;
 
(ii) there shall not have been entered a preliminary or permanent injunction,
temporary restraining order or other judicial or administrative order or decree
in any jurisdiction, the effect of which would (i) prevent consummation of the
transactions contemplated by this Agreement, or (ii) cause the transactions
contemplated by this Agreement to be rescinded following consummation (and no
such injunction or order shall be in effect), nor shall any law or order which
would have any of the foregoing effects have been enacted or promulgated by any
governmental authority to which the Company or the Selling Shareholder is
subject; and
 
(iii) the Company shall have paid the cash portion of the Purchase Price in
accordance with Section 1.2(i) and shall have executed and delivered the Note in
respect of the remainder of the Purchase Price in accordance with
Section 1.2(ii).
 
The Selling Shareholder may, in its sole and absolute discretion, waive any
condition to the Selling Shareholder’s obligations specified in this Section 5.2
by execution of a writing so stating at or prior to the Closing.
 
6. Extension; Waiver.  At any time prior to the Closing any Party may (i) extend
the time for the performance of any of the obligations or other acts of the
other Party, (ii) waive any inaccuracies in the representations and warranties
made to such Party contained herein, or (iii) waive, in whole or in part,
compliance with any of the agreements or conditions for the benefit of such
Party contained herein.  Any agreement on the part of a Party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such Party.
 
7. General Provisions.
 
7.1 Entire Agreement; Amendment and Waiver.  Except as set forth herein, no
representations or warranties have been made to the Company by the Selling
Shareholder or to the Selling Shareholder by the Company and, in purchasing and
selling the Shares, neither the Company nor the Selling Shareholder is relying
upon any representations other than those specifically contained herein.  This
Agreement constitutes the entire agreement between the Parties with respect to
the subject matter contained herein and supersedes all prior oral or written
agreements, if any, between the Parties with respect to such subject matter and,
except as otherwise expressly provided herein, is not intended to confer upon
any other person any rights or remedies hereunder.  Any amendments hereto or
modifications hereof must be made in writing and executed by each of the
Parties.  Any failure by the Selling Shareholder or the Company to enforce any
rights hereunder shall not be deemed a waiver of such rights.
 
6

--------------------------------------------------------------------------------


7.2 Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without giving effect to
conflict of laws principles.
 
7.3 Consent to Jurisdiction.  Each of the Parties hereby irrevocably submits to
the exclusive jurisdiction of any federal or state court in New York County,
State of New York, with respect to any and all disputes between the Parties
arising out of or relating to this Agreement or any other document or instrument
referred to herein or any of the transactions contemplated hereby or
thereby.  To the extent permitted by applicable law, each of the Parties hereby
waives and agrees not to assert by way of motion, as a defense or otherwise, in
any such suit, action or proceeding any claim that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper, or that matters relating to this Agreement or
any other document or instrument referred to herein may not be litigated in or
by such courts.
 
7.4 Specific Performance.  Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached.  Accordingly, each of the Parties agrees that the other
Party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in addition to any other remedy to which they
may be entitled at law or in equity.
 
7.5 Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
7.6 Binding Effect; Assignment.  This Agreement and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Selling Shareholder and the Company and their respective successors and
permitted assigns.  Neither Party may assign all or any portion of its rights,
interests or obligations hereunder to any person or entity without the prior
approval of the other Party, except that the Company may assign this Agreement
to an acquirer of all or substantially all its business or operations, provided
that the acquirer agrees in writing or by operation of law to assume all
obligations of the Company under this Agreement.
 
7.7 Expenses.  All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses.
 
7.8 Headings.  The headings or captions contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
7.9 Further Assurances.  Each of the Parties shall, without further
consideration, execute and deliver to the other Party such instruments of
transfer and shall perform such other actions as such Party may reasonably
request to carry out the transactions contemplated hereby.
 
7.10 Selling Shareholder’s Entitlement to Representative on Board of
Company.  Until such time as the Note has been paid in full, the Selling
Shareholder shall be entitled to have a representative selected by the Selling
Shareholder elected to and serving on the Board of Directors of the Company.
 
7

--------------------------------------------------------------------------------


7.11 Notices.  All notices, requests, consents and other communications
hereunder to any Party shall be in writing and shall be delivered personally,
sent via nationally recognized courier, mailed by certified or registered mail,
return receipt requested, postage prepaid, or sent by receipted telecopy
transmission, addressed as follows:
 
 
If to the Company, to:

 
 
Charleston Basics, Inc.

 
2999 John Stevens Way

 
Hoquiam, WA 98550

 
Attn:  Scott Olmstead

 
Telecopy No: 360.532.0295



 
with a copy to:

 
 
Olshan Grundman Frome Rosenzweig & Wolosky LLP

 
Park Avenue Tower

 
65 East 55th Street

 
New York, NY 10022

 
Attn: Robert L. Frome

 
  and: Kenneth A. Schlesinger

 
Telecopy No: 212-451-2222

 
 
If to the Selling Shareholder, to:

 
 
Collins Timber Company LLC

 
1618 SW First Avenue, Suite 500

 
Portland, OR  97201

 
Telecopy No: (503) 227-5349

 
 
with a copy to:
 

Stoel Rives LLP
900 SW Fifth Avenue, Suite 2600
Portland, OR  97204
Attn:  Mark A. Norby
Telecopy No: (503) 220-2480


provided, however, that each Party may change the address to which notices are
to be delivered or mailed to such Party by giving notice thereof to the other
Party in accordance with this Section.  Notices shall be deemed to be given (a)
if delivered personally, on the date of delivery, (b) if sent by nationally
recognized courier, on the first business day following the date of dispatch,
(c) if mailed, on the third business day following the date of the mailing, and
(d) if sent by receipted telecopy transmission, on the date sent provided a copy
of such notice is also sent simultaneously by any other means permitted
hereunder.
 
7.12 Counterparts; Signature Pages; Copies.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument, and may be
executed by delivery of an executed signature page hereto, and a telecopy or
photocopy of an executed counterpart of or signature page to this Agreement
shall be given the same effect as the original.
 
7.13 Counsel.  Each Party has been represented, or had or was informed of the
opportunity to be represented, by its own counsel in connection with the
negotiation and preparation of this Agreement and, consequently, each Party
hereby waives the application of any rule of law that would otherwise be
applicable in connection with the interpretation of this Agreement, including
but not limited to any rule of law to the effect that any provision of this
Agreement shall be interpreted or construed against the Party whose counsel
drafted that provision.
 
[Signatures appear on the following page.]
 

 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.
 
COMPANY:
     
CHARLESTON BASICS, INC.
 
     
By:
/s/  Leroy Nott    
Name:  Leroy Nott
Title:    President
 
 
     
SELLING SHAREHOLDER:
 
COLLINS TIMBER COMPANY LLC
           
By:
  /s/ Eric Schooler            







 
9

--------------------------------------------------------------------------------

 
 
Exhibit A


Selling Shareholder Wire Instructions


 

 
 
10

--------------------------------------------------------------------------------

 

Exhibit B


CHARLESTON BASICS, INC.


Non-Negotiable Promissory Note
 
December 23, 2009 
$375,000*
     
*subject to increase to $625,000 as provided herein

 
FOR VALUE RECEIVED, the undersigned, Charleston Basics, Inc., having an office
and principal place of business at 2999 John Stevens Way, Hoquiam, WA 98550,
promises to pay to Collins Timber Company LLC, an Oregon limited liability
company (the “Holder”), the principal sum of Three Hundred Seventy-Five Thousand
Dollars ($375,000) (or, if adjusted pursuant to the terms below, Six Hundred
Twenty-Five Thousand Dollars ($625,000)) on or before on August 1, 2010 (the
“Outside Maturity Date”) in accordance with the following:
 
(a)   In the event that the proceeds received by the Company upon closing the
second half of Company’s current private offering (the “Secondary Closing”), are
at least equal to $1,500,000, the Company shall repay the entire outstanding
principal amount of the Note, and all accrued and unpaid interest thereon,
within 10 days following the date of the Secondary Closing, but in any event not
later than July 31, 2010.
 
(b)    In the event that the proceeds from the Secondary Closing are less than
$1,500,000, or if the Secondary Closing has not occurred on or before July 21,
2010, the Company shall pay the outstanding principal amount on the Note, and
any accrued but unpaid interest thereon, at any time on or prior to July 31,
2010.
 
(c)   In the event that the outstanding principal amount of the Note and accrued
interest thereon have not been paid in full on or before July 31, 2010, then the
outstanding principal amount, including all interest accrued thereon through
July 31, 2010, shall be adjusted to cause the principal amount of this Note to
equal $625,000 (less the aggregate principal amount previously paid, if any) and
such adjusted principal amount shall be due and payable on the Outside Maturity
Date.
 
The undersigned also promises to pay interest on the unpaid principal amount
hereof, at a floating rate equal to the prime rate in effect on the first
business day of each month amounts hereunder are owing, as published in the Wall
Street Journal (the “Prescribed Rate”), until all amounts owing under this Note
(including, if applicable, any increased principal under clause (c) above) have
been paid in full.  Interest shall be calculated on the basis of a 360 day year
for the actual number of days elapsed.  All payments hereunder shall be payable
in immediately available funds in lawful money of the United States of America.
 
The undersigned may, at any time and from time to time, prepay this Note, in
whole or in part, without premium or penalty.  All prepayments shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment.
 
11

--------------------------------------------------------------------------------


Upon the occurrence and continuance of any of the following (each an “Event of
Default”): (a) default in the payment when due of any amount hereunder and the
continuation of such default unremedied for a period of 10 business days
following delivery of written notice of such default to the undersigned; (b)
filing by or against the undersigned of a petition commencing any proceeding
under any bankruptcy, reorganization, rearrangement, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, now or hereafter
in effect; (c) the undersigned making an assignment for the benefit of
creditors; (d) the making of a petition or application to any tribunal for the
appointment of a custodian, receiver or trustee for the undersigned or for a
substantial part of its assets; (e) entry of any judgment or order of
attachment, injunction or governmental tax lien or levy issued against the
undersigned or against any property of the undersigned; (f) consent by the
undersigned to assume, suffer or allow to exist any lien, mortgage, assignment
or other encumbrance on any of its assets, or (g) the failure of the undersigned
to pay or perform any of its obligations under the Stock Repurchase Agreement
(as each is defined below) and the continuation of such failure for a period of
10 business days following delivery of written notice of such default to the
undersigned, then this Note shall at the sole option of the Holder, become due
and payable without notice or demand; provided, however, if an Event of Default
described in clause (b), clause (c) or clause (d) above occurs as a result of a
voluntary act of the undersigned, this Note shall automatically become due and
payable; and provided, further, if an Event of Default described in clause (b)
or clause (d) occurs involuntarily and is not consented to or acquiesced in by
the undersigned, and any such proceeding continues undismissed and unstayed or
any such appointment continues undischarged for a period of 60 days, this Note
shall automatically become due and payable.
 
This Note is delivered pursuant to a Stock Repurchase Agreement dated the date
hereof between the undersigned and the Holder (the “Stock Repurchase
Agreement”).
 
The Holder shall not, by any act, delay, omission or otherwise, be deemed to
have waived any of its rights and/or remedies hereunder.  No change, amendment,
modification, termination, waiver, or discharge, in whole or in part, of any
provision of this Note shall be effective unless in writing and signed by the
Holder, and if so given by the Holder, shall be effective only in the specific
instance in which given.
 
This Note shall be governed by and construed in accordance with the laws of the
State of Delaware without giving effect to principles of conflict or choice of
laws.
 
12

--------------------------------------------------------------------------------


THE UNDERSIGNED HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN NEW YORK COUNTY, STATE OF NEW YORK, IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS
NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE UNDERSIGNED HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY
CLAIM THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM,
THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS NOTE
OR ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO HEREIN MAY NOT BE LITIGATED IN
OR BY SUCH COURTS.
 
At no time shall the rate of interest charged under this Note exceed the maximum
rate of interest permitted under applicable law.  If at any time the Prescribed
Rate shall exceed such maximum rate, and thereafter the Prescribed Rate is below
such maximum rate, then the Prescribed Rate shall be increased to the maximum
rate for such period of time as is required so that the total amount of interest
received by the Holder is that which would have been received by the Holder but
for the first sentence of this paragraph.
 
In the event any one or more provisions contained in this Note should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
 
This Note shall bind the respective successors, permitted assigns, heirs and
representatives of the undersigned.  This Note shall not be assigned by the
undersigned without the Holders prior written consent. This Note is not
assignable or transferable by the Holder.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Note the day and year
first above written.
 

       
CHARLESTON BASICS, INC.
 
     
By:
/s/ Leroy Nott    
Name:  Leroy Nott
   
Title:    President
             



 
 


 
13

--------------------------------------------------------------------------------

 
